Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 3,724,996 A as previously recited) in view of Valdsaar (US 4,076,506 A as newly recited).
With respect to claim 1, Montgomery discloses of an evaporator boat (Figure) comprising: a body 1 and an evaporator surface 2 on the body 1, the body 1 comprising a boron nitride (BN) component and a titanium diboride (TiB2) component 3 and one or more elements selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table (i.e. zirconium silicon, Col. 2, lines 39-59; Figure).
However, Montgomery is silent regarding a titanium component, the titanium component being a solid solution formed of a titanium diboride (TiB2) component and one or more element selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table.
Valdsaar teaches of a the body (i.e. Abrasive particles are incorporated into grinding wheels, cutting wheels and abrasive belts to grind or cut metals and other hard materials) comprises a titanium component, the titanium component being a solid solution formed of a titanium diboride (TiB2) component and one or more element selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table (Col. 2, lines 33-54; Col. 3, lines 21-38; Col. 4, lines 19-38; Col. 7, lines 13-18; Col. 7, lines 48-66). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Montgomery with Valdsaar, by modifying body composed of the titanium component of Montgomery with the body composed of the titanium component of Valdsaar, in order to provide improvements in the physical properties, particularly heat conductivity and toughness of transition metal carbides with borides for wear resistant surface.  

With respect to claim 2, Montgomery discloses of the one or more elements formed with TiB2 are selected from the group consisting of zirconium, (Col. 2, lines 39-59).
However, Montgomery is silent regarding the one or more elements forming the solid solution with TiB2 are selected from the group consisting of zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, iron and cobalt.
Valdsaar teaches of a solid solution formed of a titanium diboride (TiB2) component and one or more element selected from the group consisting of boron, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Montgomery with Valdsaar, by modifying body composed of the titanium component of Montgomery with the body composed of the titanium component of Valdsaar, in order to provide improvements in the physical properties, particularly heat conductivity and toughness of transition metal carbides with borides for wear resistant surface.  

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Valdsaar (US 4,076,506 A as newly recited).
With respect to claim 1, Rusinko, Jr. et al discloses of an evaporator boat (Figures 1-31b) comprising: a body and an evaporator surface on the body (Col. 4, lines 48-65), the body comprising a boron nitride (BN) component and a titanium diboride (TiB2) component and one or more elements selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table (Col. 3, lines 35-45; Col. 4, lines 6-38; Col. 5, line 20-53).
However, Rusinko, Jr. et al is silent regarding a titanium component, the titanium component being a solid solution formed of a titanium diboride (TiB2) 
Valdsaar teaches of a the body (i.e. Abrasive particles are incorporated into grinding wheels, cutting wheels and abrasive belts to grind or cut metals and other hard materials) comprises a titanium component, the titanium component being a solid solution formed of a titanium diboride (TiB2) component and one or more element selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table (Col. 2, lines 33-54; Col. 3, lines 21-38; Col. 4, lines 19-38; Col. 7, lines 13-18; Col. 7, lines 48-66). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Valdsaar, by modifying body composed of the titanium component of Rusinko, Jr. et al with the body composed of the titanium component of Valdsaar, in order to provide improvements in the physical properties, particularly heat conductivity and toughness of transition metal carbides with borides for wear resistant surface. 
With respect to claim 2, Rusinko, Jr. et al discloses of the one or more elements formed with TiB2 are selected from the group consisting of zirconium (Col. 3, lines 35-45).
However, Rusinko, Jr. et al is silent regarding the one or more elements forming the solid solution with TiB2 are selected from the group consisting of zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, iron and cobalt.
Valdsaar teaches of a solid solution formed of a titanium diboride (TiB2) component and one or more element selected from the group consisting of boron, Al.sub.2 O.sub.3, TiN, ZrN, silicon, carbon, silicon carbide (SiC), boron carbide (B.sub.4 C), titanium dioxide (TiO.sub.2), zirconium dioxide (ZrO.sub.2), titanium and zirconium (Col. 2, lines 33-54; Col. 3, lines 21-38; Col. 4, lines 19-38; Col. 7, lines 13-18; Col. 7, lines 48-66). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Valdsaar, by modifying body composed of the titanium component of Rusinko, Jr. et al with the body composed of the titanium component of Valdsaar, in order to provide improvements in the physical properties, particularly heat conductivity and toughness of transition metal carbides with borides for wear resistant surface.  

With respect to claim 14, Rusinko, Jr. et al discloses that the evaporator surface is ground or roughened (Col. 4, line 66 thru Col. 5, line 10).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Valdsaar (US 4,076,506 A as newly recited) as applied to claim 1 above, and further in view of Glaser (US 2,862,828 A1 as newly recited).
With respect to claim 3, the modification of Rusinko, Jr. et al and Valdsaar discloses substantially all the features as set forth in claim 1 above such that the solid solution comprises TiB2 and tungsten (Col. 3, lines 46-65).
However, Rusinko, Jr. et al is silent regarding the solid solution comprises TiB2 and tungsten.
Glaser teaches of the solid solution comprises TiB2 and tungsten (Col. 10, lines 29-45). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Valdsaar with Glaser, by adding to the titanium component of Rusinko, Jr. et al and Valdsaar with the tungsten material as taught by Glaser, in order to provide improvements in the physical properties in the form of strong hard erosion resistant bodies.  

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Valdsaar (US 4,076,506 A as newly recited) as applied to claim 1 above, and further in view of Xiao et al (US 6,277,774 B1 as previously recited).
With respect to claim 4, the modification of Rusinko, Jr. et al and Valdsaar discloses substantially all the features as set forth in claim 1 above such that the body (Figures 1-31b) comprises one or more transition metals, transition metal oxides, transition metal carbides, transition metal nitrides, transition metal borides, alkaline earth metals or mixtures thereof (Col. 3, line 46 thru Col. 4, line 5). The body (Figures 1-31b) is heated to a temperature of 1800°C to 2200°C with a pressure of 1 to 100 Mpa OR heated through pressure less sintering at temperatures above 1000°C OR heated to a temperature of 1400°C with pressure of about 100 to 300 Mpa (Col. 4, lines 9-25).
However, the modification of Rusinko, Jr. et al and Valdsaar is silent regarding that the body comprises grain boundary phases including one or more transition metals, transition metal oxides, transition metal carbides, transition metal nitrides, transition metal borides, alkaline earth metals or mixtures thereof.
Xiao et al teaches that the body comprises grain boundary phases including one or more transition metals, transition metal oxides, transition metal carbides, transition metal nitrides, transition metal borides, alkaline earth metals or mixtures thereof (Col. 5, lines 28-35; Col. 5, lines 50-66; Col. 6, lines 25-28; Col. 7, lines 13-18; Col. 7, lines 48-66). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Valdsaar with Xiao et al, by modifying body composed of the metals of Rusinko, Jr. et al and Valdsaar with the body composed of the metal of Xiao et al, in order to more effectively disperse the precursor.  

With respect to claim 5, Rusinko, Jr. et al discloses that BN comprise at least one of tungsten, iron, cobalt, titanium and calcium (Col. 3, lines 46-65).

With respect to claim 6, Rusinko, Jr. et al discloses that TiB2 comprise cobalt, calcium or mixtures thereof (Col. 3, lines 46-45).

With respect to claim 7, Rusinko, Jr. et al discloses that BN comprise boron, titanium and at least one additional transition metal (Col. 3, lines 35 thru Col. 4, line 5).

With respect to claim 8, Rusinko, Jr. et al discloses that the at least one additional transition metal is selected from Groups IVB-VIIIB of the Periodic Table (Col. 3, lines 53-65). 

With respect to claim 9, Rusinko, Jr. et al discloses that the BN comprise boron, titanium, tungsten and cobalt (Col. 3, lines 35 thru Col. 4, line 5).

With respect to claim 10, Rusinko, Jr. et al discloses of a boat coating comprising of fine powder of at least TiB2 component (Col. 5, lines 20-53).
However, Rusinko, Jr. et al is silent regarding that wherein grains of the TiB2 component have an average size of 1 µm to 20 µm.
Xiao et al teaches that wherein grains of the TiB2 component have an average size of 1 µm to 20 µm (Col. 6, lines 54-64; Col. 9, line 41 thru Col. 10, line 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al with Xiao et al, by modifying the coating material in fine powder form of Rusinko, Jr. et al with the powder material of TiB2 of Xiao et al, in order to more effectively disperse the precursor.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Valdsaar (US 4,076,506 A as newly recited) as applied to claim 1 above, and further in view of Novak, Jr. et al (US 4,630,665 A as newly recited).
With respect to claim 11, Rusinko, Jr. et al discloses that the BN component comprises of BN and at least one transition metal selected from Groups IVB-VIIIB of the Periodic Table (Col. 3, lines 35 thru Col. 4, line 5).
However, Rusinko, Jr. et al is silent regarding that the BN component comprises a solid solution of BN and at least one transition metal selected from Groups IVB-VIIIB of the Periodic Table.
Novak, Jr et al teaches that the BN component comprises a solid solution of BN and at least one transition metal selected from Groups IVB-VIIIB of the Periodic Table (Col. 1, lines 51-64). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Valdsaar with Novak, Jr et al, by modifying the BN component of the coating material of Rusinko, Jr. et al and Valdsaar with the BN component of the solution material of tungsten of Novak, Jr. et al, in order to prevent substantial oxidation.  

With respect to claim 12, Rusinko, Jr. et al that at least one transition metal is selected from the group consisting of titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, iron, cobalt and tungsten (Col. 3, line 46 thru Col. 4, line 5).

With respect to claim 13, Rusinko, Jr. et al discloses that the BN component comprises of BN and tungsten (Col. 3, lines 35-65).
However, Rusinko, Jr. et al is silent regarding that the BN component comprises a solid solution of BN and tungsten.
Novak, Jr et al teaches that the BN component comprises a solid solution of BN and tungsten (Col. 1, lines 51-64; Col. 2, lines 18-27). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Valdsaar with Novak, Jr et al, by modifying the BN component of the coating material of Rusinko, Jr. et al and Valdsaar with the BN component of the solution material of tungsten of Novak, Jr. et al, in order to prevent substantial oxidation.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rusinko, Jr. et al (US 7,494,616 B2 as previously recited) in view of Valdsaar (US 4,076,506 A as newly recited) as applied to claim 1 above, and further in view of Nurnberger et al (US 2011/0013891 A1 as previously recited).
With respect to claim 15, the modification of Rusinko, Jr. et al and Valdsaar discloses substantially all the features as set forth in claim 1 above such that having specific electrical resistivity of greater than 1400 µ-Ωcm at room temperature (i.e. average temperature of 23 °C) and an electrical resistivity of greater than 4500 µ-Ωcm at operating temperatures (i.e. 1200°C and above) (Col. 1, lines 22-30; Col. 6, lines 38-50).
However, the modification of Rusinko, Jr. et al and Valdsaar is silent regarding having specific electrical resistivity (1600°C) of 2800 to 3400 µΩ-cm.
Nurnberger et al teaches that having specific electrical hot resistivity of 600 µΩ*cm to 6000 µΩ*cm at 1450 °C to 1600°C, which envelopes the specific electrical resistivity (1600°C) of 2800 to 3400 µΩ-cm (Para. 0003, 0005 and 0037; Figures 1a -7). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rusinko, Jr. et al and Valdsaar with Nurnberger et al, by modifying the resistivity of the evaporator boat material of Rusinko, Jr. et al and Valdsaar with the resistivity of the evaporator boat material of Nurnberger et al, in order to re-adjust the supply of current to the vaporizer body in order to be able to maintain a uniform vaporizing rate.  

Response to Arguments
Applicant's arguments filed January 06, 2021 have been fully considered but they are persuasive. 
Applicant argues: “Valdsaar does not disclose or contemplate the presently claimed titanium component being a solid solution formed of a titanium diboride (TiB2) component and one or more elements selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table. The sole solid solution phase of Valdsaar resides in the carbide matrix phase. Valdsaar fails to disclose or teach the claimed solid solution phase, thereby precluding establishment of a prima facie case of obviousness”, on pages 6-8 of remarks. 

Examiner response: The examiner respectfully disagrees with applicant’s interpretation. 

Based on the language of claim 1, Valdsaar is required to disclose a titanium component that is a solid solution. Furthermore claim 1 requires that the solid solution include: a titanium diboride (TiB2) component and one or more element selected from the group consisting of silicon and metallic elements of Groups IVB-VIIIB of the Periodic Table. The examiner interprets that Valdsaar teaches that the abrasive particles of the invention contains a matrix of titanium carbide and zirconium carbide (ZCr) with grains of crystalline titanium diborate (TiB2) (Col. 3, line 61-66). That carbide matrix is made up of one or more solid solutions of titanium and zirconium carbides with grains and other materials (Col. 3, lines 21-27 and 65-66). Since the transitional phrase of claim 1 is “comprising” (i.e. is inclusive or open-ended and does not exclude additional, un-recited elements or method steps; MPEP 2111.03) and Valdsaar teaches of a titanium component (i.e. titanium carbide) being a solid solution, the examiner interprets that Valdsaar teaches of a titanium component being a solid solution as required by claim 1.
Valdsaar also discloses up above that the carbide matrix made up of one or more solid solutions of titanium (Col. 3, lines 65-66) has grains of a titanium diboride component (Col. 3, lines 21-27), a zirconium component that is a metallic element of Group IVB of the Periodic Table (Col. 3, lines 21-27 and 65-66) and a Silicon or Silicon 
Applicant argues that “the sole solid solution phase of Valdsaar resides in the carbide matrix phase and fails to disclose or teach the claimed solid solution phase. The examiner does not find support in the disclosure of Valdsaar that the solid solution phases out of the abrasive particles. Valdsaar teaches that the abrasive particles, under certain conditions is made up of at least 50% (i.e. minimum of 50% but can have greater than 50%) of the carbide in the matrix is in a solid solution form (Col. 3, lines 21-38). Valdsaar also teaches that the objective of this invention is met by abrasive particles which consist essentially of a mixed carbide matrix of titanium carbide and zirconium carbide, at least partially in solid solution form and having a crystalline or grain size of about 2 to 30.mu.m, and crystals of titanium diboride, 0.5.mu.m to 30.mu.m in size, dispersed throughout the carbide matrix (Col. 2, lines 22-28). Since Valdsaar does not teach that abrasive particles phase changes to exclude the matrix in a solid solution form, the examiner interprets that Valdsaar remedies the deficiencies of the primary references Montgomery and Rusinko, Jr. et al. Thus the examiner will maintain the previous 35 USC 103 rejection of claim 1.


    PNG
    media_image1.png
    589
    975
    media_image1.png
    Greyscale

Periodic Table – Groups IVB-VIIIB has a red rectangle around it.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        January 06, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761